Citation Nr: 0412119	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Basic eligibility for Department of Veterans Affairs non 
service-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1959 to September 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) which 
denied the veteran's claim of entitlement to a non service-
connected pension based on lack of at least 90 days active 
duty service during wartime.

Pursuant to the veteran's request, a Travel Board hearing was 
scheduled to be held in March 2004 at the RO in Indianapolis, 
Indiana.  The veteran requested that the hearing be canceled.  
He did not ask that the hearing be rescheduled.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran served 
in Vietnam while his unit was on temporary duty assignment in 
the Philippines during the spring of 1961, or at any other 
time during his active duty.

2.  The veteran does not have 90 or more days of active 
service during a qualifying wartime period of service, and 
was he not discharged from service during a period of war 
because of a service-connected disability.


CONCLUSION OF LAW

The veteran is not a benefits-eligible claimant for purposes 
of entitlement to non service-connected pension benefits.  38 
U.S.C.A. § 1521(a) & (j) (West 2002); 38 C.F.R. §§ 3.2, 3.3 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim requesting entitlement to non 
service-connected pension benefits, which was denied by the 
RO because he lacks qualifying wartime service.  In support 
of his claim, he submitted evidence and testimony that he 
flew to Vietnam on several occasions in 1961 while his unit 
was temporarily assigned to the Clark Air Force Base in the 
Philippines.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The Board must 
make a determination as to the applicability of the VCAA to a 
particular claim.  Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001).  However, for reasons expressed immediately 
below, the Board finds that resolution of the issue on appeal 
is based on the operation of law and that the VCAA is 
generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, the issue to be decided is whether the 
veteran has qualifying wartime service for pension 
eligibility.  Application of pertinent provisions of the law 
and regulations governing such eligibility to the established 
facts of this case will determine the outcome.  Based on the 
development efforts taken to this point, the Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case; therefore no notice is necessary.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), a case quite similar 
to this one [veteran did not serve on active duty during a 
period of war and was not eligible for non service-connected 
pension benefits and consequently, "because the law as 
mandated by statute and not the evidence is despositive of 
the claim" the VCAA is not applicable].

The Board notes that the veteran has contended that he flew 
to Vietnam in a C-130 transport plane from his unit's 
temporary duty assignment location at the Clark Air Force 
Base in the Philippines.  However, as discussed below, he has 
presented no objective evidence to offer in support of this 
assertion, and it is clear that none is forthcoming.  The 
record thus shows that his case has been fully developed and 
that no amount of additional development will have any 
possible impact on this case.  Given these facts, the Board 
does not see how any further development will aid the 
veteran's claim at this point.  See 38 C.F.R. § 3.159(d) 
(2003) [VA will refrain from providing further assistance 
under certain circumstances, to include where a claim is 
inherently incredible or clearly lacks merit].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the veteran has been accorded ample opportunity 
to present evidence and argument as required by the law, and, 
in fact, he has done so.  See 38 C.F.R. § 3.103 (2003).  
Specifically, the veteran has been ably represented 
throughout this appeal, and he was provided the opportunity 
to testify at a hearing before a Decision Review Officer at 
the RO in October 2002.  Moreover, the record shows that he 
was provided notice of the applicable law and regulations 
governing his claim in the statement/supplemental statements 
of the case issued during the pendency of this appeal, and 
that he was advised of the evidence needed to support his 
claim, as discussed at his October 2002 hearing.

Accordingly, the Board will proceed to a decision on the 
merits. 
Pertinent law and regulations

Non service-connected disability pension may be paid to a 
veteran of a period of war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2003).

A veteran meets the service requirements for pension 
eligibility if he served in the active military, naval, or 
air service:

(1) For 90 days or more during a period 
of war;

(2) During a period of war and was 
discharged or released from such service 
for a service-connected disability or had 
at the time of separation from service a 
service-connected disability which would 
have warranted a discharge for 
disability;

(3) For a period of 90 consecutive days 
or more and such period began or ended 
during a period of war; or

(4) For an aggregate of 90 days or more 
and two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.314(b).

The term "period of war" means the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of war by Congress and ending 
on the date prescribed by Presidential proclamation or 
concurrent resolution by the Congress.  38 U.S.C.A. § 1501(4) 
(West 2002); 38 C.F.R. § 3.2 (2003).  

Under applicable law and regulations, the Vietnam era is the 
period beginning on February 28, 1961, and ending on May 7, 
1975, only in the case of a veteran who actually served in 
the Republic of Vietnam during that period, and in all other 
cases it is the period beginning on August 5, 1964, and 
ending on May 7, 1975.  38 U.S.C.A. § 101(29) (A) and (B) 
(West 2002); 38 C.F.R. § 3.2(f) (2003) [emphasis added].

Factual background

The veteran filed his original claim seeking entitlement to 
non service-connected pension benefits in June 2000.  On his 
claims form (VA 21-526), he indicated that he served in the 
United States Air Force and that he was in Vietnam from March 
1963 to June 1963.

Evidence obtained by the RO in connection with this claim 
included the veteran's discharge certificate (DD Form 214), 
which, as noted above, verified that he served on active duty 
in the U. S. Air Force from November 1959 to September 1963.  
His DD Form 214 also showed that he was an organizational 
supply specialist assigned to the 839th Air Base Group (TAC) 
at Sewart Air Force Base in Smyrna, Tennessee at the time of 
his discharge.  However, nowhere on this form is there any 
indication that he served in Vietnam, as established either 
by military award/decoration or other indicia of Vietnam 
service.  His DD Form 214 does, however, reflect that he had 
three months and fourteen days of unspecified foreign 
service.

The RO also obtained the veteran's service medical records in 
connection with this claim.  These records provided no 
indication that he served in Vietnam as well; however, the 
Board notes that a treatment report indicated that he was 
seen at the Clark Air Force Base (Philippines) 
hospital/dispensary on March 2, 1961.

The record shows that the RO attempted to verify the 
veteran's dates of service in Vietnam through the National 
Personnel Records Center (NPRC).  However, in January 2001, 
the NPRC advised that a search of its records showed "no 
evidence of Vietnam service" pertaining to the veteran.

The RO also obtained the veteran's official Air Force 
personnel records in July 2002, and these records also showed 
no service in Vietnam either.  His personnel records verify 
that he was assigned to the 774th Troop Carrier Squadron as 
an organization supply specialist at the Sewart AFB in 
Tennessee beginning October 17, 1960 and that he remained 
with this unit through September 11, 1962.  

In addition to the above, the veteran submitted several Air 
Force "Special Order" reports dated between September 1961 
and April 1963.  The January 1962 report indicated that he 
was then assigned with the 774th Troop Carrier Squadron at 
Sewart AFB and that he along with other named members of his 
unit were to be attached to the 463rd Consolidated Aircraft 
Maintenance Squadron effective January 10, 1962.  It is 
unclear how long he was attached to this unit.  A March 1962 
report indicated that the veteran and several of his fellow 
unit members in the 774th were to depart for temporary duty 
(TDY) overseas for a period of 120 days.  It is unclear from 
this report where his unit was to be stationed overseas, 
however.

The April 1963 Special Order included two related reports, 
the first of which denoted that he was placed on special duty 
with the 463rd Troop Carrier Wing as a Supply Clerk for a 
period of 89 days beginning April 9th, while the second 
report, dated April 29, 1963 denoted that this special duty 
was revoked.

The veteran also submitted a Special Order report dated in 
September 1961, which indicated that the 463rd Troop Carrier 
Wing, Medium, had been awarded the Air Force Outstanding Unit 
Award in support of military operations between December 15, 
1960 and April 1, 1961.

Additionally, the veteran submitted a copy of a National 
Archives and Records Administration form (NA Form 13018) 
dated in January 1992, which appears to have been prepared by 
a Veterans Service Officer on his behalf.  It is unclear 
whether verification of the requested matter was obtained 
from a credible source, but the inquiry was made to determine 
whether the veteran was on TDY in France and Panama during 
the time period between February and June 1961.

As noted above in the Introduction, the veteran's claim was 
denied by the RO in June 2001 on the basis of non-qualifying 
service for pension purposes.  In May 2002, he filed his 
notice of disagreement, stating "I was on Vietnam soil.  It 
was a trip in a C-130 [transport plane].  My records were 
incomplete not showing any orders to the Philippines."

Evidence obtained during the pendency of the appeal included 
a "Lineage and Honors History" of the veteran's unit (the 
774th Troop Carrier Squadron), which the veteran obtained 
directly from the National Archives and Records 
Administration (NARA) in August 2002.  These records verified 
that the 774th Troop Carrier Squadron was assigned to the 
463rd Troop Carrier Wing (attached to 315th Air Div.) 
beginning September 25, 1957, and that this unit was deployed 
to the Clark AFB in the Philippines from March 21 to June 19, 
1961.  Within the time frame corresponding to the veteran's 
dates of service, these records show further that unit was 
next deployed to France (March 15 to July 20, 1962), and then 
to Langley AFB, Virginia (April 1 1963 to November 15 1965, 
with a second deployment to the same place in France during 
this period, from January to April 1964).  These records also 
verified that the unit received the Air Force Outstanding 
Unit Award for the period from December 15, 1960 to April 1, 
1961, as alluded to above.

As noted above, the veteran's personnel records indicated 
that he was with the 774th Troop Carrier Squadron through 
September 11, 1962, whereupon he returned to the 839th Air 
Base Group at Sewart AFB in Tennessee.  It therefore appears 
that the veteran's unit deployed to the Clark AFB in the 
Philippines with the 774th Troop Carrier Squadron in the 
spring of 1961.  However, the "Lineage and Honors History" 
historical records he obtained did not corroborate his claim 
that he served in Vietnam during this deployment in 1961; 
rather, the Lineage reports showed that the 774th Troop 
Carrier Squadron rotated aircraft and crews for combat 
support operations in Vietnam and Thailand a number of years 
later, from December 1965 to August 1972.  The unit history 
records indicated, however, that the 774th Troop Carrier 
Squadron supported Pacific Air Forces in aircrew transition 
training and training of "Indonesian personnel" between the 
period January 1, 1961 to June 30, 1961.

The veteran provided further details of his service at his 
personal hearing in October 2002.  He testified that he was 
deployed to the Clark AFB in the Philippines on a TDY 
assignment with the 774th Troop Carrier Squadron from 
approximately March 1961 to June 1961.  He testified that he 
befriended a C-130 pilot who took him along as an observer on 
several flights to Vietnam during this period.  He testified 
further that while he could not dispute the historical 
accounts of when his unit commenced Vietnam support 
operations [as noted, from Dec. 1965 to Aug. 1972], they 
performed similar clandestine operations before those dates, 
to include when he was on TDY at Clark AFB in the spring of 
1961.  In support of this assertion, he referred to the Air 
Force Outstanding Unit Award given to his unit for the period 
from December 1960 to April 1961.  The balance of his 
testimony primarily concerned whether he would be able to 
contact any individuals who would be able to corroborate his 
claim, to include the aforementioned pilot and/or the 
commander of his unit.  In reply, he testified that he would 
not be able to obtain any statements from these individuals 
as he had no idea as to their whereabouts.  Further, he 
testified that while he wrote to his mother while he was on 
TDY in 1961 at Clark AFB, he would not be able to secure any 
of the old letters he wrote to her.

Following the October 2002 hearing, the record shows that the 
veteran submitted a "buddy" statement from a former 
serviceman who claimed he, too, served with the veteran at 
Clark AFB in 1961.  VA received this statement in January 
2003.  In his statement, the former serviceman indicated that 
he had seen C-130 transport planes at Clark AFB during May 
1961, some of which looked like they had taken small arms 
damage, and that he had also seen C-130s being loaded with 
ammunition for daily missions.  He added that they were 
instructed at that time to avoid discussing their activities 
in any correspondence.  He further stated that the veteran 
had told him in May 1961 that he had flown into Vietnam with 
the above-mentioned pilot, who had invited him along as an 
observer.  In his concluding remarks, he stated that he had 
known the veteran for 40 years and believed he had gone to 
Vietnam.  He submitted with his statement several military 
identification papers verifying that he served in the Air 
Force from November 1959 to November 1963 and that he was 
issued a driver's license at the Sewart AFB in Tennessee in 
October 1960.

Analysis

The veteran seeks non service-connected pension benefits.  
The requirements for such have been set forth in the law and 
regulations section above.

The veteran's active duty service predates the Vietnam era, 
August 5, 1964 to May 7, 1975 and thus is not in a period of 
war.  38 U.S.C.A. § 101(29) (A) and (B) (West 2002); 
38 C.F.R. § 3.2(f) (2003).  The veteran does not contend, and 
his service records do not show, that he had additional 
military service other than that reflected in this decision.  
No other qualifying wartime service is for consideration as a 
result.  Moreover, the veteran does not contend, and the 
evidence does not show, that he was discharged from service 
due to a service-connected disability during a period of war.  
The veteran relies exclusively on the exception found in the 
law and regulations concerning service in Vietnam prior to 
the Vietnam era.   
Thus, the sole issue to be decided is whether the veteran has 
qualifying service during a period of war, specifically, 
whether he actually served in the Republic of Vietnam between 
February 28, 1961 and the date of his discharge in September 
1963.  

The Board notes in passing that the veteran initially claimed 
service in Vietnam in March-June 1963; however, it appears he 
has abandoned that contention and now only claims alleged 
service in Vietnam in 1961 in connection with his TDY to 
Clark AFB.  Although this may have been an honest mistake 
when he first filed his claim, it appears that over the 
course of time he tailored his contentions to fit what 
official records disclosed, namely that the only time he was 
anywhere near Vietnam was when he was on TDY at Clark AFB in 
1961. 

The veteran rests his claim on the assertion that while he 
was on TDY at Clark AFB in the Philippines in the spring of 
1961 he went on flights to Vietnam with a pilot he had 
befriended and that they landed there and he was therefore 
"on Vietnam soil."  The veteran has been notably lacking in 
specifics concerning these alleged forays.  See the October 
2002 hearing transcript, page 1: "Exactly where we were in 
Vietnam I don't recall."   

Based on his contentions and hearing testimony, it is clear 
to the Board that the veteran has conceded that there are no 
official U. S. government records showing service in Vietnam.  
He admits that he merely went for a ride to Vietnam as a 
friend of a C-130 transport plane pilot and that he did not 
engage in any official duties while in Vietnam.  He 
nevertheless maintains that he was actually in Vietnam in 
1961, which he claims should suffice to establish "service" 
in a "period of war" for pension eligibility.  

The Board initially finds that the evidence supports the 
veteran's assertion that he was on TDY with the 774th Troop 
Carrier Squadron in the Philippines in the spring of 1961.  
The evidence in favor of this finding includes the unit 
history reports for the 774th TCS, which verify that this 
unit was deployed to Clark AFB in the Philippines in March-
June 1961, and the veteran's personnel records which verify 
that he was assigned to this unit at that time.  His DD Form 
214 further confirms that that he had foreign and/or sea 
service totaling three months and fourteen days, which 
closely approximates the time the unit history records 
document the deployment to Clark AFB in 1961.  Further, the 
evidence in favor of this finding includes the service 
medical records, which shows that he was seen for treatment 
at Clark AFB in March 1961, although there is discrepancy 
between the date of that report (March 2) and the date when 
the 774th TCS is documented as deploying to Clark AFB (March 
21).

Having established that the veteran served in the 
Philippines, the Board will move on to a discussion of 
whether he served in Vietnam. 

There is no official evidence that the veteran was any closer 
to Vietnam than the Philippines.  In this connection, the 
Board notes that it is well established that only service 
department records can establish if and when a person was 
serving on qualifying active service.  See Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  The service department's findings are 
binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The Court has further held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U. S. Armed Forces" and "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  

There is no official record of Vietnam service from the 
service department records or even from the unit 
history/Special Orders reports for the veteran's unit.  
Specifically, the NPRC advised that a search of its records 
disclosed no evidence of service in Vietnam for the veteran.  
Moreover, there is no indication of anyone's service in 
Vietnam reported in the unit history records for the 774th's 
deployment in March-June 1961.  As explained in the 
paragraphs immediately above, the Board is not at liberty to 
find otherwise.  

The veteran in essence concedes that he was never in Vietnam 
officially and that there are no orders or other official 
records which support his claim.  Nevertheless, he maintains 
that he did in fact set foot somewhere in Vietnam.  He has 
submitted a "buddy" statement which he contends supports 
his position.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341, 345 (1999).

The veteran's statements and hearing testimony alleging 
service in Vietnam are extremely vague and eminently self-
serving.  The Board finds that the veteran's vague account of 
flying into an unknown location in Vietnam for no 
identifiable reason to be incredible.  Moreover, the Board 
finds the "buddy" statement to the same effect to be 
equally incredible.  A close reading of this statement 
reveals that the former serviceman did not, in fact, proffer 
first-hand knowledge of the veteran having been in Vietnam; 
instead, he could only say that the veteran told him in May 
1961 that he had flown to Vietnam as an observer with the C-
130 pilot he had befriended.  

The Board again notes that the veteran initially claimed 
service in Vietnam in 1963, but then changed his story to 
1961, which happened to be congruent with his time in the 
Philippines.  This does nothing to enhance the veteran's 
credibility.  

In short, the Board finds that the probative weight of the 
official records, which fail to document service in Vietnam, 
far outweighs the evidence in favor of the claim, which in 
essence consists solely of the veteran's own statements, 
including the "buddy" statement which merely repeats the 
veteran's contention that he was in Vietnam.

In the absence of qualifying wartime service for pension 
purposes, the Board must conclude that the veteran is not 
eligible for a non service-connected disability pension.  See 
38 U.S.C.A. § 1521(a) & (j); 38 C.F.R. §§ 3.2, 3.3.  Since 
the requisite service is not shown, there is no need for the 
Board to determine whether the veteran meets the other 
eligibility requirements to establish pension benefits.

In conclusion, as the veteran does not meet the service 
criteria for basic eligibility for non service-connected 
disability pension, the claim is denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also Fischer v. West, 11 Vet. App. 121, 123 (1998).

Additional comment

As discussed above, the Board has decided the case because 
the official records far outweigh the veteran's own vague 
statements.  For the sake of completeness, however, the Board 
wishes to add a discussion concerning the veteran's alleged 
"service" in Vietnam"  See Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

In essence, the veteran's own statements, even if taken at 
face value [which the Board does not], merely indicate that 
he took one or more "joyrides", evidently without orders 
and for no military purpose, in an aircraft from the 
Philippines to Vietnam.  He admittedly performed no military 
duties in Vietnam, was attached to no unit there, spent no 
significant amount of time there, and did not even know where 
he was in the country.    

The Board notes in passing that VA's General Counsel has 
addressed service in Vietnam based on high-altitude flights 
for purposes of claims based on exposure to Agent Orange, see 
VAOPGCPREC 7-93, and service on deep-water naval vessels in 
the waters off the shore of Vietnam, see VAOPGCPREC 27-97.  
There is no specific guidance from the General Counsel or the 
Court as to the specific type of pre-Vietnam era "in 
country" service alleged by the veteran for the purpose of 
securing non service-connected pension benefits.  
Nonetheless, it is clear to the Board that even if the 
veteran is to be believed, the type of casual, unofficial 
visit to an unnamed part of Vietnam without orders and for no 
military purpose which he describes cannot under any stretch 
of the imagination be considered to be "service" in Vietnam 
under the law and regulations.  Even if one believes the 
veteran's rather vague and self-serving testimony, which the 
Board does not, it is clear that he did not serve in Vietnam; 
he merely visited there as a tourist.  


ORDER

Basic eligibility not having been established, the veteran's 
claim of entitlement to non service-connected pension 
benefits is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



